Citation Nr: 0703582	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The appellant had active military service from December 1967 
to September 1969. He served in Vietnam from September 1968 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision that 
denied service connection for PTSD.  The appellant filed a 
Notice of Disagreement (NOD) in January 2005, and the RO 
issued a Statement of the Case (SOC) in February 2005. The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in March 2005.  The RO issued a supplemental SOC 
(SSOC) in April 2006.

In June 2006, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  In June 2006, the veteran submitted 
additional evidence to the Board with a waiver of RO 
jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he suffers from PTSD as a result of 
various stressors he experienced while serving in Vietnam.  
Unfortunately, the Board finds that additional evidence is 
needed before it can adjudicate the veteran's claim. 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s). See 38 C.F.R. § 3.304(f) 
(2006).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West Supp 2005); 38 C.F.R. § 3.304(f); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-service traumatic stressor underlying the diagnosis.  
Under these circumstances, the veteran's lay testimony, by 
itself, is not enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also, 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Where records available to the rating board do not 
provide objective or supportive evidence of the alleged in-
service traumatic stressor, it is necessary to develop this 
evidence.  Such development includes providing the stressor 
information to the United States Army and Joint Services 
Records Research Center (JSRRC) in an attempt to verify the 
claimed stressor.

In this case, the RO sent the veteran a PTSD-questionnaire 
form in October 2004 in an attempt to identify his in-service 
traumatic stressors.  However, the veteran in his reply 
stated that he only knew the nicknames of his buddies killed 
in action.  During the June 2006 hearing before the Board, 
the veteran testified that he remembered the states that his 
buddies came from.  Further, while he provided approximate 
dates when each event took place, the unit assignment, and 
dates of assignment to each unit at the time of the 
incidents, the RO in the February 2005 and April 2006 SSOCs 
noted that the information provided in the veteran's PTSD 
questionnaire was not specific enough to permit further 
search for corroboration through the U.S. Armed Services 
Center for Research of Unit Records.  There is no evidence of 
record that the RO provided the stressor information to the 
JSRRC in an attempt to verify the claimed stressors.

In particular, the veteran during the June 2006 hearing 
before the Board testified that he engaged in combat between 
January 1969 and March 1969 and between March 1969 and May 
1969 during his tour in Vietnam, and that he served with the 
Brigade 15 S&S 1st Air Calvary in such locations as Tay Ninh 
(Vietnam) and Qui Nhon (Vietnam).  The unit assignment 
information is corroborated in the service personnel record 
Form DA-20 that is associated with the claims file.  He also 
testified that he was present when three friends were killed 
in combat, and that he himself was temporarily blinded by 
rocks and pebbles that hit his face when a rocket exploded 
close by.  The veteran also indicated that he used his truck 
to transport DX (deceased soldiers) clothing to the dump, 
douse them with diesel fuel, and burn them.  He contended 
that dead bodies were in the dump.

In light of the veteran's hearing testimony, after first 
giving the veteran another opportunity to provide specific 
information about these claimed in-service stressors, the RO 
should attempt to independently verify the occurrence of the 
claimed stressors through JSRRC.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c).  In doing so, the RO is 
reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi, 10 Vet. App. at 
311.  The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost, 16 Vet. App. at 128-
129.

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must be answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. § 
5103A(d)(1)(2).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors, including 
but not limited to the additional 
stressor information the veteran provided 
during the June 2006 Board hearing.  He 
should be asked to provide specific 
details, such as the dates, locations, 
detailed descriptions of events, and 
identifying information concerning all 
stressors, as well as any other 
witnesses, including their names, ranks, 
units of assignments, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible.

2.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in- 
service stressor(s).  The RO should 
forward to the JSRRC entity all 
supporting evidence (to include any 
probative evidence submitted by the 
veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

4.  Only if any of the claimed stressors 
is verified, then the veteran should be 
afforded a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to 
be corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

5.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  The RO 
should also review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



